Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V. 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a peripheral wall of claim 1, the a circular, concentric recessed channel formed in the lid and which includes a radially outer annular wall and a radially inner annular wall which are connected by a base wall and the radially outer annular wall formed as the olive seal of claim 6 and a peripheral security ring integrally formed on the lower edge of the peripheral wall of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance. Appropriate correction is required.  See at least LDPE.

Claim Objections
Claims 2-8 objected to because of the following informalities:  “A stopper” of lines 1 should be corrected to “The stopper”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 of a “stopper for a container with a lid with a peripheral wall engaging around the neck of the container and with an olive seal provided with an outer, peripheral annular bead for gripping engagement in the container opening” is led to be indefinite.  It is unclear which structures are functional and which are positively recited.  Further, it is unclear which structures are part of the stopper, which are part of the container, and which are part of the lid.  Does a “stopper for a container with a lid” mean that the container has a lid or that there is a stopper having a lid where the stopper is usable for a container?  Does “a lid with a peripheral wall engaging around the neck of the container and with an olive seal” mean that the peripheral wall and olive seal are part of the lid?  In light of the original disclosure this limitation will be interpreted as if there is a stopper which is usable for a container, where the stopper comprises a lid, a peripheral wall, and an olive seal.  Further clarification and correction are required.
Claim 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of a stopper only, for use with some container, or whether the claim is drawn to the combination of a stopper and a container.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 1 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 1-2, requiring the peripheral wall engage around the neck of the container).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the container is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the container are considered to be merely functional.  On the other hand, clarification of the scope of claim 1 is required.
Claim 1 recites the limitation "the container opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is led to be indefinite as it is unclear if “the wall of the olive seal” is a newly recited structure, refers back to “a peripheral wall” of the stopper, or refers back to “a ribbed wall surface”.  For the purposes of applying art to the claim the limitation will be interpreted as a newly recited structure.  Further clarification and correction are required.
The limitation of claim 6 that “formed in the lid there is a circular, concentric recessed channel, which includes a radially outer annular wall and a radially inner annular wall, which are connected by a base wall and that the radially outer annular wall is formed as the olive seal” is led to be indefinite.  It is unclear if the circular, concentric recessed channel is formed in the lid or is formed concentric with the lid.  From the original figures and disclosure the lid appears to be the upper disc of the stopper.  There is no groove formed in this structure.  From the figures it appears that the circular, concentric recessed channel is the void within the inner wall surface which is concentric with the lid.  Further, it is unclear if the radially outer annular wall and radially inner annular wall are part of the channel, the lid, or the stopper.  From the original figures it appears that the radially outer annular wall and radially inner annular wall are part of the stopper, where the radially inner annular wall is the inner wall surface and the radially outer annular wall is the outer surface of the olive seal.  Additionally, it is unclear if the radially outer annular wall forms the entire olive seal or part of the olive seal.  In light of the original disclosure and in order to apply art the claim will be interpreted as if the stopper comprises a circular recessed channel which is concentric with the lid, the peripheral wall includes a radially outer annular wall and a radially inner annular wall which are connected by a base wall and the radially outer annular wall forms a portion of the olive seal.  Further clarification and correction are required.
Claim 7 and its dependents are indefinite because it is not clear whether claim 7 is drawn to the sub-combination of a stopper only, for use with some container, or whether the claim is drawn to the combination of a stopper and a container.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 7 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 2-5, requiring the peripheral security ring have inwardly directed locking formations which in the fastened position of the stopper engage below an outwardly directed annular projection on the container).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the container is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the container are considered to be merely functional.  On the other hand, clarification of the scope of claim 7 is required.  This rejection can be overcome by amending “engage” to “are configured to engage” or “are capable of engaging”.
Claim 7 recites the limitation "the fastened position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motadel (US 20180333717).
Claim 1:  Motadel discloses a cap 400 (stopper) for some container with a lid with a peripheral wall engaging around some neck of some container and with a sealing member 450 (olive seal) provided with an outer, peripheral annular bead for gripping engagement in some container opening, the cap 400 (stopper) comprising an inner surface of the olive seal having a ribbed wall surface, which is defined by a plurality of grooves 463 and panels 465 (webs) extending in the longitudinal direction on the wall of the sealing member 450 (olive seal) (see annotated fig. 26 below).

    PNG
    media_image1.png
    416
    455
    media_image1.png
    Greyscale

Claim 2:  Motadel discloses wherein the grooves 463 have a shape and depth which is constant in the longitudinal direction (see fig. 26 & 28).
Claim 4:  Motadel discloses wherein the panels 465 (webs) between the grooves 463 have a domed cross-sectional shape (see fig. 26 & 28 and P. 0043.
Claim 6:  Motadel discloses wherein formed in the lid there is a circular, concentric recessed channel, which includes a radially outer annular wall and a radially inner annular wall, which are connected by a base wall and that the radially outer annular wall is formed as the olive seal (see annotated fig. 26 above and 28 below).

    PNG
    media_image2.png
    331
    424
    media_image2.png
    Greyscale

Claim 8:  Motadel discloses wherein the cap 400 (stopper) consists of LDPE (see P. 0094).

Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slomski (US 4098422).
Claim 1:  Slomski discloses a stopper 10 for some container with an end member 12 (lid) with a flange 13 (peripheral wall) engaging around some neck of some container and with a tubular, cylindrical body 11 (olive seal) provided with a rib 19 (outer, peripheral annular bead) for gripping engagement in some container opening, the stopper 10 comprising an inner surface of the tubular, cylindrical body 11 (olive seal) having a ribbed wall surface, which is defined by a plurality of grooves 21 and webs extending in the longitudinal direction on the wall of the tubular, cylindrical body 11 (olive seal) (see annotated fig. 3 below).

    PNG
    media_image3.png
    216
    337
    media_image3.png
    Greyscale

Claim 3:  Slomski discloses the minimum wall thickness of the tubular, cylindrical body 11 (olive seal) being 0.027 inches and the grooves 21 having a thickness in the range of 0.005 and 0.020 inches, resulting in the grooves 21 having a thickness (depth) within the claimed range of 10% to 50% of the minimum wall thickness of the tubular, cylindrical body 11 (olive seal) when the thickness (depth) of the grooves 21 is 0.005 inches (see C. 2 L. 20-23).  See MPEP 2131.03 II.
Claim 5:  Slomski discloses wherein the end member 12 (lid) has a continuous circular shape along at least a portion of its extent and that the tubular, cylindrical body 11 (olive seal) is integrally formed on the end member 12 (lid) (see fig. 2).
Claim 6:  Slomski discloses wherein formed in the end member 12 (lid) there is a circular, concentric recessed channel, which includes a radially outer annular wall and a radially inner annular wall, which are connected by a base wall and that the radially outer annular wall is formed as the tubular, cylindrical body 11 (olive seal) is (see annotated fig. 2 below).

    PNG
    media_image4.png
    408
    389
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slomski (US 4098422) as applied to claim 1 above, and further in view of Mai (US 20180297752).
Claim 7:  Slomski does not disclose wherein integrally formed on the lower edge of the peripheral wall there is a peripheral security ring, which may be torn off, for tamper-evident security of the contents of the container with inwardly directed locking formations, which, in the fastened position of the stopper, engage below an outwardly directed annular projection on the container. 
Mai teaches a closure 100 having a plug seal device 140 with a sealing section 148 and a side wall 106 wherein integrally formed on the lower edge of the side wall 106 there is a tamper evident band 125 (peripheral security ring), which may be torn off, for tamper-evident security of the contents of the container with cams 127 (inwardly directed locking formations), which, in the fastened position of the closure 100, engage below a pilfer band 120 (outwardly directed annular projection on container 110 (see fig. 1, 3, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stopper 10 of Slomski to include a tamper evident band 125 (peripheral security ring) integrally formed on the lower edge of the flange 13 (peripheral wall) and having cams 127 (inwardly directed locking formations), as taught by Mai, in order to permit the stopper 10 to be attached to a container in a tamper-indicating manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 814376, DE 1432211, US 2196785, US 2723041, FR 1131296, and US 3357583 are considered pertinent to ribbed wall surfaces.  US 3596694 appears to depict all of the disclosed structures of figure 2 except for a ribbed wall surface.  US 4098422 teaches a ribbed wall surface (see annotated fig. 3 above) and it would have been obvious to a POSITA before the effective filing date of the invention to have modified US 3596694 to have a ribbed wall surface, as taught by US 4098422, in order to make it easier for a user to grip the stopper for insertion or removal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736